UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7173



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DAVID JONES, a/k/a Davey,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-98-10, CA-00-147-4)


Submitted:   October 9, 2003                 Decided:   October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Jones, Appellant Pro Se. Janet S. Reincke, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       David   Jones   seeks    to   appeal   the    district   court’s      order

dismissing his 28 U.S.C. § 2255 (2000) motion. Jones cannot appeal

this order unless a circuit judge or justice issues a certificate

of appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that    his    constitutional    claims     are     debatable   and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,               ,

123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied,

534 U.S. 941 (2001). We have independently reviewed the record and

conclude Jones has not made the requisite showing. Accordingly, we

deny a certificate of appealability and dismiss the appeal.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                      DISMISSED




                                        2